ERNST &YOUNG Ernst & Young LLP Suite 3000 801 Grand Avenue Des Moines, Iowa 50309-2767 Tel: www.ey.com Report of Independent Registered Public Accounting Firm on Schedules The Board of Directors and Stockholder Principal Life Insurance Company We have audited the consolidated financial statements of Principal Life Insurance Company (the Company) as of December 31, 2010 and 2009, and for each of the three years in the period ended December 31, 2010, and have issued our report thereon dated March 16, 2011. Our audits also included the financial statement schedules listed in Item 24(a)(3) of the Registration Statement of this Form N-4. These schedules are the responsibility of the Companys management. Our responsibility is to express an opinion based on our audits. In our opinion, the financial statement schedules referred to above, when considered in relation to the basic financial statements taken as a whole, present fairly in all material respects the information set forth therein. As discussed in Note 1 to the consolidated financial statements, in response to new accounting standards, the Company changed its methods of accounting for credit derivatives embedded in beneficial interests in securitized financial assets effective July 1, 2010; for variable interest entities effective January 1, 2010; for other-than-temporary impairments on debt securities and for the treatment of noncontrolling interests effective January 1, 2009; and for its pension and other postretirement benefits effective January 1, 2008. /s/Ernst & Young LLP Des Moines, Iowa March 16, 2011 Principal Life Insurance Company Schedule I - Summary of Investments - Other than Investments in Related Parties As of December 31, 2010 Amount at Which Shown in the Statement of Type of investment Cost Value Financial Position (In Millions) Fixed maturities, available-for-sale: U.S. Treasury securities and obligations of U.S. Government corporations and agencies $ 549.7 $ 549.7 States, municipalities and political subdivisions Non-U.S governments Public utilities Convertibles and bonds with warrants attached - - - Redeemable preferred All other corporate bonds Residential mortgage-backed securities Commercial mortgage-backed securities Collaterialized debt obligations Other debt obligations Total fixed maturities, available for sale Fixed maturities, trading Equity securities, available-for-sale Common stocks: Banks, trust and insurance companies - - - Public utilities - - - Industrial, miscellaneous and all other Non-redeemable preferred stock Total equity securities, available-for-sale Equity securities, trading Mortgage loans XXXX Real estate, net: Real estate acquired in satisfaction of debt XXXX Other real estate XXXX Policy loans XXXX Other investments XXXX Total investments XXXX $ 60,031.2 Principal Life Insurance Company Schedule III - Supplementary Insurance Information As of December 31, 2010 and 2009 and for each of the years ended December 31, 2010, 2009 and 2008 Amortization Deferred Future Contractholder Benefits, of Deferred Policy Policy and other Net claims and Policy Other Acquisition Benefits policyholder Premium investment settlement Acquisition operating Costs and claims funds revenue income expenses Costs expenses (in millions) December 31, 2010 Retirement and Investor Services $ 1,321.1 $ 8,299.5 $ 33,448.4 $ 332.2 $ 2,366.1 $ 2,122.8 $ 192.2 $ 708.9 Principal Global Investors - U.S. Insurance Solutions Corporate - - Principal Life Insurance Compan $ 3,258.8 $ 16,068.1 $ 37,662.0 $ 3,300.3 $ 3,085.8 $ 4,840.6 $ 201.6 $ 1,967.8 December 31, 2009 Retirement and Investor Services $ 1,552.1 $ 8,274.1 $ 36,398.9 $ 247.2 $ 2,490.7 $ 2,185.1 $ 54.0 $ 693.6 Principal Global Investors - U.S. Insurance Solutions Corporate - - Principal Life Insurance Compan $ 3,454.8 $ 15,944.4 $ 40,304.4 $ 3,511.5 $ 3,188.2 $ 5,005.9 $ 93.9 $ 1,881.2 December 31, 2008 Retirement and Investor Services $ 523.2 $ 2,776.5 $ 2,723.2 $ 243.1 $ 775.4 Principal Global Investors - - - U.S. Insurance Solutions Corporate - Principal Life Insurance Compan $ 4,005.1 $ 3,472.0 $ 5,634.0 $ 375.0 $ 1,970.7 Principal Life Insurance Company Schedule IV - Reinsurance As of December 31, 2010, 2009 and 2008 and for each of the years then ended Percentage Ceded to Assumed of amount Gross Other from Other Assumed to Amount Companies Companies Net Amount Net (in millions) December 31, 2010 Life insurance inforce 1.3% Premiums: Life insurance 0.3% Accident and health insurance - 0.0% Total 0.1% Check Total Premiums (s/b zero) - December 31, 2009 Life insurance inforce 1.4% Premiums: Life insurance 0.5% Accident and health insurance - 0.0% Total 0.1% Check Total Premiums (s/b zero) - December 31, 2008 Life insurance inforce 1.5% Premiums: Life insurance 0.7% Accident and health insurance 0.0% Total 0.2%
